McCulloch, C. J., (dissenting). The power of this court' to reduce the punishment in a criminal case, when found to :be excessive under the evidence, is undoubted. The power to impose life imprisonment instead of death on conviction of murder in the first degree or rape is, however, conferred solely on the trial jury. It is not a question of sufficiency of the evidence, but wholly an act of clemency in imposing the lighter punishment, and where the jury imposes the maximum punishment of death we cannot reduce the punishment if the evidence sustains the conviction. Clemency is not a judicial function. It is exercised, after conviction, by the chief executive. There are no degrees in the crime of rape, and there can be no mitigating circumstances. If the act is done forcibly and against the will of the injured female, nothing can mitigate the enormity of the offense. I fail to discover in the present case any mitigating circumstances. The fact that the injured female failed to make outcry when she should have done so, or would have been expected to do so, tends to show that the intercourse was not against her will, but the jury found, upon sufficient evidence, that she did not consent, and that fact did not lessen the enormity of the offense. I think that the question of clemency should be left to the judgment and discretion of the Chief Executive where the power is lodged by the Constitution. Mr. Justice Humphreys joins in this dissent.